Title: James Madison to John Lewis, 20 August 1829
From: Madison, James
To: Lewis, John


                        
                            
                                
                            
                            
                                
                                    
                                
                                Aug. 20. 1829
                            
                        
                        
                        J.M. recd. some time since the pamphlet politely forwarded to him by Mr. Lewis; but has been
                            prevented by ill health from not sooner returning the thanks due for it. He has not even yet been able to give it such a
                            perusal as it justly claims. He can not be mistaken however in saying that it manifests no common talent for philosophical
                            and instructive views of the subject of which it treats.
                        
                            
                                
                            
                        
                    